—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lasak, J.), rendered December 14, 2010, convicting him of attempted assault in the first degree, upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief *1020in accordance with Anders v California (386 US 738 [1967]), in which she moves for leave to withdraw as counsel for the appellant.
Ordered that the judgment is affirmed.
We are satisfied with the sufficiency of defense counsel’s brief filed pursuant to Anders v California (386 US 738 [1967]), and we have also reviewed the defendant’s pro se supplemental brief. Upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is, therefore, granted (see id.; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252 [2011]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Skelos, J.E, Hall, Lott and Hinds-Radix, JJ., concur.